F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               MAY 8 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk
 SARAH WHITTIER BROWN,

          Plaintiff-Appellant,

              v.                                            No. 96-2238
                                                     (D.C. No. CIV 96-1147-JC)
 DISTRICT OF COLUMBIA;                                      (Dist. N.M.)
 BARTOLOME BESTARD BONET;
 HOLMES CHENEY BROWN;
 MORTON BERG, Hearing
 Commissioner; HONORABLE JAMES
 W. WASHINGTON, JR.; ROGER A.
 FINZEL; LEONARD L. KOENICK;
 DAVID A. GESPASS; A. HUGH
 DOUGLAS, US Consul 1973; RICHARD
 G. HAEGELE, US Consul 1973/74;
 AMERICAN FRIENDS SERVICE
 COMMITTEE, INC.; and MARGARET
 ANNE SHAKER,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Sarah W. Brown, appearing pro se, filed this action pursuant to the

Declaratory Judgment Act, 28 U.S.C. § 2201, asking the district court to declare void a

divorce decree issued in 1973 by the District of Columbia Superior Court. The district

court sua sponte dismissed plaintiff's complaint for lack of subject matter jurisdiction.

Plaintiff appeals the dismissal and seeks leave to proceed in forma pauperis on appeal.

       The underlying facts of this case are set forth in detail in the district court's order

of dismissal. In summary, plaintiff married defendant Holmes Cheney Brown in 1964.

The couple separated in 1969 while plaintiff was undergoing psychiatric care. Holmes

Cheney Brown filed for divorce in 1973 and a divorce was granted on December 27,

1973, in the District of Columbia Superior Court. Plaintiff alleged she was undergoing

psychiatric treatment in Malta during the time of the divorce proceedings and had no

knowledge of or input into the proceedings.

       After exhaustively reviewing applicable case law, the district court concluded the

case fell within the domestic relations exception to federal subject matter jurisdiction

because plaintiff was asking the court to declare the marital status of Holmes Cheney

Brown and her. As an alternative basis for dismissal, the court concluded jurisdiction was

not proper because of the pendency of similar proceedings in the United States Court of

Appeals for the District of Columbia.1

       We agree that the district court lacked subject matter jurisdiction over plaintiff's

complaint. As noted by the court, the matrimonial exception to diversity jurisdiction, as


       1
         We have located decisions from the District of Columbia Circuit dismissing
three similar actions filed by plaintiff. Brown v. Koenick, 1997 WL 150101 (D.C. Cir.
1997); Brown v. Koenick, 1995 WL 791569 (D.C. Cir. 1995); Brown v. Brown, 1994
WL 315346 (D.C. Cir. 1994).

                                              -2-
articulated in Barber v. Barber, 62 U.S. (21 How.) 582, 584, 16 L. Ed. 226 (1859),

remains valid and precludes federal courts from exercising jurisdiction over cases

involving divorces, alimony, or child custody. Ankenbrandt v. Richards, 504 U.S. 689,

703 (1992); Williams v. Lambert, 46 F.3d 1275, 1283 (2d Cir. 1995). Although the

exception is narrow, it is clearly applicable where, as here, a party seeks modification of a

divorce decree. Ankenbrandt, 504 U.S. at 701-02. Moreover, it is well established that

federal courts lack subject matter jurisdiction to review a state court judgment, even if the

state judgment is challenged as unconstitutional. District of Columbia Court of Appeals

v. Feldman, 460 U.S. 462, 486 (1983).

       Plaintiff's motion for leave to proceed in forma pauperis is DENIED and the

appeal is DISMISSED. Plaintiff's motion to supplement the record on appeal is

DENIED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -3-